IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 97-KA-00776-SCT
JESSIE LEE JONES
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                               06/19/97
TRIAL JUDGE:                                    HON. MARCUS D. GORDON
COURT FROM WHICH APPEALED:                      SCOTT COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         EDMUND J. PHILLIPS
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL
                                                BY: JOLENE M. LOWRY
DISTRICT ATTORNEY:                              KEN TURNER
NATURE OF THE CASE:                             CRIMINAL - FELONY
DISPOSITION:                                    REVERSED AND RENDERED - 09/17/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                 10/8/98




     BEFORE SULLIVAN, P.J., MILLS AND WALLER, JJ.


     WALLER, JUSTICE, FOR THE COURT:




¶1. Jessie Lee Jones ("Jones") was convicted of two counts of uttering forgery by a Scott County
jury. To sustain a conviction for uttering forgery the State must prove that the instrument in question
was a "forged, altered, or counterfeit instrument" and that the defendant possessed an "intent to
defraud." Miss. Code Ann. § 97-21-59 (1994). The record reveals, and the State concedes, that the
necessary elements were not proven at trial. Therefore, this Court has no choice but to reverse and
render Jones' conviction for the two counts of uttering forgery.

¶2. REVERSED AND RENDERED.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE, ROBERTS, SMITH
AND MILLS, JJ., CONCUR.